Case 2:19-ap-01404-ER       Doc 62 Filed 01/22/21 Entered 01/22/21 14:47:59                 Desc
                             Main Document Page 1 of 2


 1

 2
                                                                   FILED & ENTERED
 3

 4                                                                      JAN 22 2021
 5
                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
 6                                                                 BY gonzalez DEPUTY CLERK


 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
                                      LOS ANGELES DIVISION
10

11   In re                                            Case No.: 2:17-bk-21275-ER

12   TBETTY, INC.,                                    Chapter: 7

13                                        Debtor. Adv. No.: 2:19-ap-01404-ER

14   PETER J. MASTAN, Chapter 7 Trustee,
                                                      JUDGMENT PER STIPULATION
15                                       Plaintiff,

16   KENNY HWANG, AKA KYOUNG HWANG,
     AKA KYOUNG SUB HWANG, an
17   individual, MIREA HWANG, an individual,
     HYUN HWANG, an individual, TRI
18   BLOSSOM, LLC, a California Limited               [No Hearing Required]
     Liability Company, K2 AMERICA, INC., a
19   California Corporation; and DOES 1-10,
     Inclusive,
20

21

22            The Court, having considered the “Stipulated Final Judgment” (the “Stipulated

23   Judgment”)1 entered into by plaintiff Peter J. Mastan, Chapter 7 Trustee (“Plaintiff”) for

24   the bankruptcy estate (“Estate”) of Tbetty, Inc. (the “Debtor”), on the one hand, and

25   defendant TRI. BLOSSOM, LLC (“Defendant”) (collectively, Plaintiff and Defendant are

26   referred to as the “Parties”), the Court having considered all pleadings and documents

27   filed in the case, and good cause appearing thereto,

28   ///
     1   Defined terms in the Stipulated Judgment shall have the same meaning herein.
Case 2:19-ap-01404-ER         Doc 62 Filed 01/22/21 Entered 01/22/21 14:47:59          Desc
                               Main Document Page 2 of 2


 1           IT IS HEREBY ORDERED as follows:

 2           1.      The Stipulated Judgment is approved;

 3           2.      This judgment pertains to real property commonly known as 3512 Buena

 4   Vista Avenue, Glendale, California 91208 (the “Property”). The Property is legally

 5   described as follows:

 6
             LOT 13 IN BLOCK 12 OF SPARR HEIGHTS IN THE CITY OF GLENDALE,
 7           COUNTY OF LOS ANGELES, STATE OF CALIFORNIA AS PER MAP
             RECORDED IN BOOK 59, PAGE 34 OF SEQ., OF MAPS, IN THE OFFICE
 8           OF THE COUNTY RECORDER OF SAID COUNTY.
 9                   APN: 5615-005-013

10           3.      The transfer of the Property on July 5, 2017 to Defendant by way of Grant

11   Deed recorded in Los Angeles County on August 4, 2017 as Instrument Number 17-

12   883590 is avoided pursuant to 11 U.S.C. § 548(a)(1)(B), and ordered recovered

13   pursuant to 11 U.S.C. § 550 and preserved pursuant to 11 U.S.C. § 551 for the benefit of

14   the Estate;

15           4.      Defendant shall turn over the Property to Plaintiff pursuant to 11 U.S.C. §

16   542 within fifteen (15) calendar days following the “Effective Date” of the “Global

17   Settlement Agreement and Mutual General Release” (the “Agreement”) entered into

18   between the Parties as that term is defined in the Agreement.

19           5.      This Court retains jurisdiction for purposes of enforcing this Stipulated Final

20   Judgment.

21           IT IS SO ORDERED.

22                                                 ###

23

24   Date: January 22, 2021

25

26

27

28


                                                    2
